Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 23, 2016

The Court of Appeals hereby passes the following order:

A16A1638. PENNY COOK ROBINSON & ASSOCIATES, INC. d/b/a JOEL
    ROBINSON & ASSOCIATES v. MARY STONE.

      This case originated in magistrate court. Following an adverse ruling, Joel
Robinson, acting pro se, filed this direct appeal, seeking review before this Court.
However, “[t]he only avenue of appeal available from [a] magistrate court judgment
is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the
state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court may only address magistrate court matters that already have been
reviewed by the state or superior court. See id.
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; see also
Bosma v. Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal
is hereby TRANSFERRED to the Fulton County State Court.

                                         Court of Appeals of the State of Georgia
                                                                              05/23/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.